Citation Nr: 0126469	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  98-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty form February 1969 to 
January 1973 and from February 1980 to January 1982.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
January 1998 RO decision denying a claim for service 
connection for a left knee disorder.  The veteran testified 
at a Board hearing at the RO (Travel Board hearing) in 
November 1998.  The case was remanded by the Board in April 
1999.  

In a March 2000 decision, the Board denied the claim.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a November 2000 motion to 
the Court, the VA Secretary requested that the Board decision 
be vacated and the case remanded; a December 2000 Court order 
granted the motion.  

The case was subsequently returned to the Board, and in 
September 2001 the veteran and his representative submitted 
additional evidence and argument.


REMAND

The now-vacated Board decision denied service connection for 
a left knee disorder on the basis that the claim was "not 
well grounded."  Subsequently, a new law (Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000)) was enacted which eliminates the concept of a 
well-grounded claim and also redefines the VA's obligations 
with respect to notice to a claimant and the duty to assist a 
claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
Due to the new law, the Court granted the VA Secretary's 
motion to vacate the Board decision and remanded the case for 
readjudication.  Recently the VA has promulgated a regulation 
which details the notice and duty to assist provisions of the 
VCAA.  See 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

A "CVA folder" from the RO shows that in early March 2000 
the veteran submitted to the RO additional medical evidence 
(private treatment reports from 1999) concerning his left 
knee.  This material was not forwarded to the Board prior to 
the issuance of the Board decision later that month.  In 
September 2001, the veteran submitted to the Board additional 
medical evidence (some VA treatment records from 1999 to 
2001) concerning his left knee.  The veteran has not waived 
RO consideration of this evidence, and thus the case must be 
remanded for such RO consideration and for a supplemental 
statement of the case.  38 C.F.R. § 20.1304.

The Board also finds that given the Court order in this case 
and the provisions of the VCAA and companion VA regulation, 
further development of the evidence is warranted.  Any 
additional pertinent medical records should be obtained. The 
veteran should also be given another opportunity to appear 
for a VA examination (he failed to report for a VA 
examination in December 1997) to determine the nature and 
etiology of his left knee disability, including whether the 
disability was aggravated by either period of his active duty 
(evidence shows the veteran had a left knee disorder 
requiring surgery before his first period of service, and he 
also had surgery between his two periods of service).  

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  the RO should ask the veteran to 
clearly identify (names, locations, dates) 
all VA and non-VA medical providers who 
have ever treated him for a left knee 
problem.  The RO should obtain copies of 
the related medical records, which are not 
already on file, from the identified 
sources.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of his 
left knee disorder.  The claims folder 
must be provided to and reviewed by the 
doctor in conjunction with the 
examination.  All current left knee 
disorders should be diagnosed.  Based on 
examination findings, historical records, 
and medical principles, the doctor should 
provide a medical opinion, with full 
rationale, as to the date of onset and 
etiology of the veteran's left knee 
disability, including whether it increased 
in severity beyond natural progression 
during either of his two periods of 
service.

3.  After the above development is 
accomplished, and after assuring 
compliance with the notice and duty to 
assist provisions of the VCAA and 
companion VA regulation, the RO should 
review the claim for service connection 
for a left knee disorder.  If the claim is 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.  

On remand, the veteran may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
L. W. TOBIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


